I *Page 16 
concur in the judgment and opinion, but would add the following. Appellees argue, in part, that this court's prior holding inFrontier Local Edn. Assn. v. Frontier Local Bd. of Edn. (May 1, 1985), Washington App. No. 84 X 11, unreported, was incorrect and should be overruled. However, a majority of this court still adheres to the Frontier Local Edn. Assn. holding. See, also,Cook v. Berger (Feb. 8, 1983), N.D. Ohio No. C81-1170, unreported; Thompson v. Fostoria City School Dist. Bd. of Edn.
(Feb. 26, 1981), Seneca App. No. 13-80-19, unreported; Duer v.Berea City School Dist. Bd. of Edn. (Mar. 24, 1983), Cuyahoga App. No. 45245, unreported. However, in Frontier Local Edn.Assn. we did not consider the applicability of R.C. 4117.10(A) in that the grievance therein arose prior to such statute's enactment. Accordingly, pursuant to this court's holding inState, ex rel. Williams, v. Belpre City School Dist. Bd. of Edn.
(1987), 41 Ohio App.3d 1, 7, 534 N.E.2d 96, 101-102, at fn. 2, I concur in the foregoing judgment and opinion.